DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Response to Amendment
This Action is in response to Applicant’s amendment filed on 10/29/2021. Claims 15-34 are still pending in the present application.  This Action is made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 15-34 are rejected under 35 U.S.C. 103(a) as being un-patentable over Adams et al Patent Application No. :( US 2008/0219208 A1) hereinafter referred as Adams, in view of Chang et al US Patent No. :( US 6,564,064 B1) hereinafter referred as Chang, in further view of Um et al US Patent Application No. :( US 2007/0037584 A1) hereinafter referred as Um.
For claim 15, Adams discloses a method for managing communication in a mobile device, the method comprising: 
determining, based on a first probability and a second probability, a first area probability as a likelihood that the mobile device is located within a first area (paragraph [0014], lines 1-6) and (paragraph [0015], lines 1-9), wherein:
 the first probability is a likelihood that a signal received in the first area from a first base station has signal strength above a measured signal strength for a signal received from the first base station (paragraph [0012], lines 1-12), and 
the second probability is a likelihood that a signal received in the first area from a second base station has signal strength below the measured signal strength (paragraph [0012], lines 12-15); determining, based on a third probability and a fourth probability, a second area probability indicative of the mobile device being located within a second area (paragraph [0016], lines 3-11), wherein: 
the third probability is a likelihood that a signal received in the second area from the first base station has signal strength above the measured signal strength (paragraph [0010], lines 1-7), and 	
determining based on the first area probability and the second area probability whether the mobile device is located in the first area or the second area (paragraph [0015], lines 10-13). However, Adams disclose all the subject matter of the claimed invention with the exemption of the adjusting one or both of the first area probability and the second area probability based on one or more network parameters other than measured signal strength; fourth probability is a likelihood that a signal received in the second area from the second base station has signal strength below the measured signal strength as recited in claim 15.
Chang from the same or analogous art teaches the adjusting one or both of the first area probability and the second area probability based on one or more network parameters other than measured signal strength (column 1, lines 65-67- Column 2, lines  1-22). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the adjusting one or both of the first area probability and the second area probability based on one or more network parameters other than measured signal strength as taught by Chang into the optimization of the roaming in a wireless data network of Adams.   
The adjusting one or both of the first area probability and the second area probability based on one or more network parameters other than measured signal strength can be modify/implemented by combining the adjusting one or both of the first area probability and the second area probability based on one or more network parameters other than measured signal strength with the device. This process is implemented as a hardware solution or as firmware solutions of Chang  into the optimization of the roaming in a wireless data network of Adams. As disclosed in Chang, the motivation for the combination would be to use the adjustment of the area probability based on the parameters different than measured signal strength that will management the communication more efficiently with a better connection becoming more efficient and reliable. However, Adams and Chang disclose all the subject matter of the claimed invention with the exemption of the fourth probability is a likelihood that a signal received in the second area from the second base station has signal strength below the measured signal strength as recited in claim 15.
Um from the same or analogous art teaches the fourth probability is a likelihood that a signal received in the second area from the second base station has signal strength below the measured signal strength (paragraph [0037], lines 1-12). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the fourth probability is a likelihood that a signal received in the second area from the second base station has signal strength below the measured signal strength as taught by Um into the optimization of the roaming in a wireless data network of Adams.   
The fourth probability is a likelihood that a signal received in the second area from the second base station has signal strength below the measured signal strength can be modify/implemented by combining the fourth probability is a likelihood that a signal received in the second area from the second base station has signal strength below the measured signal strength with the device. This process is implemented as a hardware solution or as firmware solutions of Um into the optimization of the roaming in a wireless data network of Adams.  As disclosed in Um, the motivation for the combination would be to use the signal in the second area that has signal strength below the measured signal strength that will help to manage the communication in the network communication becoming more efficient and reliable for a better connection.
For claim 16, Adams discloses the method, wherein the first probability is calculated from a distribution associated with the first base station and the first area (104 and 118 fig. 1 position A) (paragraph [0011], lines 1-8).  
For claim 17, Adams discloses the method, wherein the second probability is calculated from a distribution associated with the second base station and the first area (104 and 116 fig. 1 position B) (paragraph [0010], lines 1-7) and (paragraph [0012], lines 1-8).  
For claim 18, Adams discloses the method, wherein the third probability is calculated from a distribution associated with the first base station and the second area (104 and 116 fig. 1 position B) (paragraph [0010], lines 1-7) and (paragraph [0012], lines 1-8). 
For claim 19, Adams discloses the method, wherein the fourth probability is calculated from a distribution associated with the second base station and the second area (106 and 120 fig. 1 position C) (paragraph [0013], lines 1-15).
For claim 20, Adams discloses the method, wherein the first probability is a likelihood that a signal received in the first area from the first base station has signal strength no more than a threshold amount above the measured signal strength area (paragraph [0012], lines 1-20).  
For claim 21, Adams discloses the method, wherein the third probability is a likelihood that a signal received in the second area from the first base station has signal strength no more than a threshold amount above the measured signal strength (paragraph [0013], lines 1-18).
For claim 22, Adams discloses the method, wherein the mobile device is determined to be located in the first area if the first area probability is greater than the second area probability (paragraph [0011], lines 8-12). 
For claim 23, Adams discloses the method, wherein the mobile device is determined to be located in the first area if the first area probability is greater than the second area probability and if the first area probability is above a threshold (paragraph [0011], lines 11-16). 
For claim 24, Adams discloses the method, wherein the first area probability is based on a product of the first probability, the second probability and a fifth probability, and wherein the fifth probability is a likelihood that a signal received in the first area from a third base station has signal strength below the measured signal strength (paragraph [0013], lines 1-14).  
For claim 25, Adams discloses a mobile device comprising: Page 4 of 8APPLICATION NO. 16/921,385 (ATTORNEY DOCKET No. 24335US06) 
a receiver configured to receive signals from base stations; and 
a processor configured to: 
determine, based on a first probability and a second probability, a first area probability as a likelihood that the mobile device is located within a first area (paragraph [0014], lines 1-6) and (paragraph [0015], lines 1-9), wherein: 
the first probability is a likelihood that a signal received in the first area from a first base station has signal strength above a measured signal strength for a signal received from the first base station (paragraph [0012], lines 1-12), and
 the second probability is a likelihood that a signal received in the first area from a second base station has signal strength below the measured signal strength (paragraph [0012], lines 12-15); 
determine, based on a third probability and a fourth probability, a second area probability indicative of the mobile device being located within a second area (paragraph [0016], lines 3-11), wherein: 
the third probability is a likelihood that a signal received in the second area from the first base station has signal strength above the measured signal strength (paragraph [0010], lines 1-7), and 
determine based on the first area probability and the second area probability whether the mobile device is located in the first area or the second area.  (Paragraph [0015], lines 10-13). However, Adams disclose all the subject matter of the claimed invention with the exemption of the adjusting one or both of the first area probability and the second area probability based on one or more network parameters other than measured signal strength; fourth probability is a likelihood that a signal received in the second area from the second base station has signal strength below the measured signal strength as recited in claim 25.
Chang from the same or analogous art teaches the adjusting one or both of the first area probability and the second area probability based on one or more network parameters other than measured signal strength (column 1, lines 65-67- Column 2, lines  1-22). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the adjusting one or both of the first area probability and the second area probability based on one or more network parameters other than measured signal strength as taught by Chang into the optimization of the roaming in a wireless data network of Adams.   
The adjusting one or both of the first area probability and the second area probability based on one or more network parameters other than measured signal strength can be modify/implemented by combining the adjusting one or both of the first area probability and the second area probability based on one or more network parameters other than measured signal strength with the device. This process is implemented as a hardware solution or as firmware solutions of Chang  into the optimization of the roaming in a wireless data network of Adams. As disclosed in Chang, the motivation for the combination would be to use the adjustment of the area probability  based on the parameters different than  measured signal  strength that will management the communication more efficiently with a better connection becoming more efficient and reliable. However, Adams and Chang  disclose all the subject matter of the claimed invention with the exemption of the fourth probability is a likelihood that a signal received in the second area from the second base station has signal strength below the measured signal strength as recited in claim 25.
Um from the same or analogous art teaches the fourth probability is a likelihood that a signal received in the second area from the second base station has signal strength below the measured signal strength (paragraph [0037], lines 1-12). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the fourth probability is a likelihood that a signal received in the second area from the second base station has signal strength below the measured signal strength as taught by Um into the optimization of the roaming in a wireless data network of Adams.   
The fourth probability is a likelihood that a signal received in the second area from the second base station has signal strength below the measured signal strength can be modify/implemented by combining the fourth probability is a likelihood that a signal received in the second area from the second base station has signal strength below the measured signal strength with the device. This process is implemented as a hardware solution or as firmware solutions of Um into the optimization of the roaming in a wireless data network of Adams.  As disclosed in Um, the motivation for the combination would be to use the signal in the second area that has signal strength below the measured signal strength that will help to manage the communication in the network communication becoming more efficient and reliable for a better connection.
For claim 26, Adams discloses the mobile device, wherein the first probability is calculated from a stored distribution associated with the first base station and the first area (104 and 118 fig. 1 position A) (paragraph [0011], lines 1-8). 
For claim 27, Adams discloses the mobile device, wherein the second probability is calculated from a stored distribution associated with the second base station and the first area (104 and 116 fig. 1 position B) (paragraph [0010], lines 1-7) and (paragraph [0012], lines 1-8).   
For claim 28, Adams discloses the mobile device, wherein the third probability is calculated from a stored distribution associated with the first base station and the second area (104 and 116 fig. 1 position B) (paragraph [0010], lines 1-7) and (paragraph [0012], lines 1-8).  
For claim 29, Adams discloses the mobile device, wherein the fourth probability is calculated from a stored distribution associated with the second base station and the second area (106 and 120 fig. 1 position C) (paragraph [0013], lines 1-15). 
For claim 30, Adams discloses the mobile device, wherein the first probability is a likelihood that a signal received in the first area from the first base station has signal strength no more than a threshold amount above the measured signal strength (paragraph [0012], lines 1-20).
For claim 31, Adams discloses the mobile device, wherein the third probability is a likelihood that a signal received in the second area from the first base station has signal strength no more than a threshold amount above the measured signal strength (paragraph [0013], lines 1-18).
For claim 32, Adams discloses the mobile device, wherein the mobile device is determined to be located in the first area if the first area probability is greater than the second area probability (paragraph [0011], lines 8-12).
For claim 33, Adams discloses the mobile device, wherein the mobile device is determined to be located in the first area if the first area probability is greater than the second area probability and if the first area probability is above a threshold (paragraph [0011], lines 11-16).
For claim 34, Adams discloses the mobile device, wherein the first area probability is based on a product of the first probability, the second probability and a fifth probability, and wherein the fifth probability is a likelihood that a signal received in the first area from a third base station has signal strength below the measured signal strength (paragraph [0013], lines 1-14).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of U.S Patent No. (US 9,756,464 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 15, the claim 14 of the U.S Patent No. (US 9,756,464 B2) discloses: 
Current Application
15. A method for managing communication in a mobile device, the method comprising: determining, based on a first probability and a second probability, a first area probability as a likelihood that the mobile device is located within a first area, wherein: the first probability is a likelihood that a signal received in the first area from a first base station has signal strength above a measured signal strength for a signal received from the first base station, and the second probability is a likelihood that a signal received in the first area from a second base station has signal strength below the measured signal strength; determining, based on a third probability and a fourth probability, a second area probability indicative of the mobile device being located within a second area, wherein: the third probability is a likelihood that a signal received in the second area from the first base station has signal strength above the measured signal strength, and the fourth probability is a likelihood that a signal received in the second area from the second base station has signal strength below the measured signal strength; and adjusting one or both of the first area probability and the second area probability based on one or more network parameters other than measured signal strength; determining based on the first area probability and the second area probability whether the mobile device is located in the first area or the second area.
9,756,464
14. (Currently amended) A method, comprising: determining for a plurality of sub-areas of a geographical area covered by a mobile radio network, antenna probabilities for a plurality of antennas located in the geographical area, wherein: the antenna probabilities are determined based on expected field strengths for the plurality of antennas in each of the plurality of sub-areas; the antenna probabilities indicate for each particular antenna, in each of the plurality of sub-areas, the probability that a mobile communication terminal uses that particular antenna when located in that sub-area;  determining a location area for a user using a particular mobile communication terminal in the geographical area, based on the antenna probabilities and determination of one or more antennas used by the particular mobile communication termination, and without requiring measuring signal properties at the particular mobile communication terminal, wherein determining the location area comprises: determining, based on the antenna probabilities, location probabilities for the plurality of sub-areas, wherein each location probability indicates a probability that a mobile communication terminal is located in the respective sub-area; determining a polygon enveloping one or more of the plurality of sub- areas, wherein each of enveloped one or more of the plurality of sub-areas has at least a defined minimum location probability; and determining based on the polygon at least one ellipse defining the location area, wherein determining the at least one ellipse comprises: defining a single ellipse around the polygon; and Page 2 of 11APPLICATION NO. 14/887,620 (ATTORNEY DOCKET No. 24335US03) REPLY TO FINAL OFFICE ACTION OF JAN. 27, 2017 assessing whether the single ellipse defines the location area based on one or more defining criteria, wherein the one or more defining criteria comprise a number of the probable sub-areas being lower than a defined maximum number of sub-areas, and a density of the probable sub-areas being higher than a defined minimum density.. 

Nonetheless, the removal of said limitations from the claim 15 of the present application made claim 14 a broader version or same version of claim 15. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963), claim 15 is not patentably distinct from claim 14.  
	 
Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S Patent No. (US 9,167,552 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 15, the claim 14 of the U.S Patent No. (US 9,167,552 B2) discloses: 
Current Application
15. A method for managing communication in a mobile device, the method comprising: determining, based on a first probability and a second probability, a first area probability as a likelihood that the mobile device is located within a first area, wherein: the first probability is a likelihood that a signal received in the first area from a first base station has signal strength above a measured signal strength for a signal received from the first base station, and the second probability is a likelihood that a signal received in the first area from a second base station has signal strength below the measured signal strength; determining, based on a third probability and a fourth probability, a second area probability indicative of the mobile device being located within a second area, wherein: the third probability is a likelihood that a signal received in the second area from the first base station has signal strength above the measured signal strength, and the fourth probability is a likelihood that a signal received in the second area from the second base station has signal strength below the measured signal strength; and adjusting one or both of the first area probability and the second area probability based on one or more network parameters other than measured signal strength; determining based on the first area probability and the second area probability whether the mobile device is located in the first area or the second area.
9,167,552

1.  A method, comprising: determining for a plurality of sub-areas of a geographical area, location probabilities, wherein each location probability indicates a probability that a mobile communication terminal is located in the  respective sub-area, based on field strengths expected in the sub-areas for antennas located in the geographical area, and based on the antenna used by the  mobile communication terminal;  determining at least one ellipse defining a 
location area of a user using the mobile  communication terminal, based on: the location probabilities of the sub-areas, and a polygon enveloping probable  sub-areas having at least a defined minimum location probability;  and  determining the at least one ellipse by: defining a single ellipse around the  polygon;  assessing whether the single ellipse defines the location area with a 
defined minimal density of probable sub-areas;  and determining more than one ellipse for defining the location area, otherwise.

Nonetheless, the removal of said limitations from the claim 15 of the present Patent made claim 14 a broader version or same version of claim 15. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963), claim 15 is not patentably distinct from claim 14.  Same rejection under nonstatutory double patenting is applied to the patents (9,756,464), (10, 1237, 684) and (10,708,710).
Response to Arguments
Applicant's arguments filed on 12/17/2007, with respect to claims 1 and 10 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Adams et al Patent Application No. :( US 2008/0219208 A1) hereinafter referred as Adams, in view of Um et al US Patent Application No. :( US 2007/0037584 A1) hereinafter referred as Um. Adams discloses the determination that is made as to whether the mobile client device is stationary within the wireless network. The preferred access point is determined between the different access points within the wireless network. Based  on the signal strength of each access point, the mobile client device is  associates with the access point that has the highest signal strength. When the mobile client device associates with an access point the mobile client device uses that access point to access the wireless network. Thus, when the mobile client device is triggered by knowledge that it is stationary at certain position, it performs a roam scan to determine the preferred access point During the roam scan the mobile client device. Um teaches the mobile terminal and method for performing handover. According to an embodiment, the method includes calculating a distance value between a mobile. Also calculates the power values of the plurality of neighbor base stations; and transmitting information of a specific neighbor base station corresponding to the shortest distance value among the calculated distance values, to a serving base station. Therefore, both of them teaches the signals strength and the connection to the base station, Um cure the Adams’ deficiencies disclosing the claims invention. The Adams and Um teachings, suggestions, or motivations in the prior arts would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Applicant asserts that Adams does not teach in claims 15 and 25, "additional features of…determination of the first area probability, second area probability, first probability, second probability and the third probability “. However, the Examiner respectfully disagrees with such assertion. (See below for further clarification). 
In response to the preceding argument examiner respectfully submits that Improper to import claims limitations from the specification. "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitation that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order).
The term probability inside of the claim is a broad term which it does not capture the concept of the paragraph [0047] of the publication of the current application. Even though, the reference Adams discloses the probabilities as possibilities of how likely something is to happen, when the mobile client moves. Also the connection with the different base stations in specific areas according to the different signal strengths. The numerical probabilities are different from each other in different positions of the client device and independent.  The determination of the first, second and third area probabilities are basically referred as the mobile device client measured during the roam scan that the signal strength of the first access point is -80 dBm, the signal strength of the second access point is -50 dBm, and the signal strength of the third access point is-75 dBm. The mobile client device associates with the second access point in position area which has better signal strength and gives better QOS. When the mobile client moves, a comparison of the signal strength with the other base stations is performed giving another probability and so on. Therefore, the probabilities in Adams and Um teaches the claim invention. 
The prior art should be considered as a whole. See also MPEP § 2141.02 [R-5] Paragraph VI. Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-l]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642